 HUNT TOOL COMPANY145Hunt Tool CompanyandAllen Simoneaux. Case15-CA-3943July 20, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the basis of the stipulation, the briefs, and theentire record in this case, the Board makes thefollowing:Upon a charge filed on October 16, 1970, by AllenSimoneaux, an individual, herein called the ChargingParty, the General Counsel for the National LaborRelations Board, by the Regional Director for Region15, issued a complaint dated January 14,197 1, againstthe Hunt Tool Company, herein called the Respon-dent, alleging that the Respondent had engaged inand was engaging in unfair labor practices within themeaning of Section 8(a)(1) and Section 2(6) and (7) ofthe Act.The complaint alleges in substance that on or aboutSeptember 16, 1970, the Charging Party filed a lawsuitwhich seeks damages from Respondent,inter alia,under provisions of the Jones Act' and/or theLongshoremen's and Harbor Worker's CompensationAct,z for alleged on-the-job injury; that on or aboutOctober 2, 1970, Respondent discharged the ChargingParty and thereafter refused, and continues to refuse,to reinstate him because he filed suit against it; thatthe Charging Party's lawsuit was protected activity,and Respondent, by discharging and refusing toreinstate him, has engaged in, and is engaging in,unfair labor practices in violation of Section 8(a)(l)and Section 2(6) and (7) of the Act and has interferedwith, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of theAct.On February 8, 1971, the Respondent filed ananswer admitting certain allegations in the complaintand denying that the facts admitted constituted anunfair labor practice as alleged in the complaint.The parties to this proceeding entered into astipulationof facts and jointly moved that theproceedings be transferred to the Board, stipulatingthat the charge, complaint and notice of hearing,answer and stipulation of facts shall constitute theentire record and that no oral argument is necessaryor desired. They further stipulated that they waived ahearing before a Trial Examiner, rulings upon motionby a Trial Examiner, and the issuance of a TrialExaminer's Decision. On April 7, 1971, the Boardapproved the stipulation and ordered the proceedingstransferred to the Board. Thereafter, the GeneralCounsel and the Respondent filed briefs.146 U.S.C. 688.2 33 U.S.C. 901.sThere is no provision in either the JonesAct or theLongshoremen'sFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation, operates aplant in Harvey, Louisiana, where it is engaged in thebusiness of building and repairing ships. Annually, inthe course and conduct of its business operations at itsHarvey facility, it purchased and received goodsvalued in excess of $50,000 directly from pointslocated outside the State of Louisiana., We find, asstipulated by the parties, that' the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) , and (7) of -the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.R. THE ALLEGED UNFAIR LABOR PRACTICEThe parties stipulated to the following facts. On orabout September 16, 1970, the Charging Party, anemployee of the Respondent, filed a lawsuit in theFederal District Court, Eastern District, New OrleansDivision, Case 70-2645, whichseeksdamages fromthe Respondent,inter alia,under provisions of theJones Act and/or the Longshoremen's and HarborWorkers' Compensation Act, for an alleged on-the-job injury.The Charging Party was employed by the Respon-dent at thetimehe filed suit against it and wasdischarged solely for filing the suit. The Respondenthas maintained a company rule that employees whofile suit againstitwillibe discharged, exceptin caseswhere such discharge is prevented by law.3In the suit, the Charging Party claimed that theinjury he allegedly suffered permanently and totallydisabled him from performing all duties on jobs hehas been suited for by training and experience. Theparties agreed that the degree of disability claimed bytheCharging Party in no way entered into thedecision to discharge or the refusal to reinstate him.However, the parties further agreed that this iswithout prejudice to Respondent's position that, forreasons of disability, the Charging Party would not beentitled to reinstatement or backpay.and Harbor Workers'Compensation Act that protects an employee frombeing discharged for availing himself of his rights under either of thestatutes.192 NLRB No. 29 146DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel contends, that, by filing alawsuit under provisions of- the Jones Act 'and/or theLongshoremen's and Harbor Workers' CompensationAct, the Charging Party,was- engaged in concertedactivity protected by Section 7 of the Act.The- General Counsel argues that, since both theJones `Act and the Longshoremen's and ,. HarborWorkers' Compensation Act resulted, at least in part,from the concerted efforts of employees actingthrough their labor organizations in lobbying for theenactment of the two laws, bringing the lawsuit wouldbe analogous to an individual employee's assertion ofa claim under a collective-bargaining agreement,which is clearly protected. The General Counsel citesBunny Bros. Construction Company'4,where , anindivid'u`all.,employee was discharged for submitting acontract pay' claim, and the Board held that thedischarge violated Section 8(a)(1) of the Act, since theemployee sought to implement the collective-bargain-ing ` agreement and the implementation of such anagreement by an employee is but an exten<tion of the-concerted activity that produced the agreement.However, the filing by a single employee of a purelypersonal claim 'under the Jones Act 'and/or theLongshoremen's and Harbor Workers' CompensationAct is far different from his filing a claim under acollective;bargaining. ^agreement and it is., not - theBoard'sposition that all activities,,no matter, howremote,rising out of concerted activity are protected.Accordingly,we , cannot agreewith the GeneralCounsel's contentions.The inst4itlawsuit broughtunder the provisions of the^/Jones,'°Actand/orLongshoremen's and Harbor Wdrkers'CompensationAct is not an activity ^protecteµt'by Section 7 of theAct. We shall therefore dism'is's-the complaint.CONCLUSIONS OF _ LAW1.Respondentisan employer, engagedin, com-merce within the meaning of Section—2(6) and (7) ofthe Act.2.By discharging the Charging_Partty,on October2, 1970,Respondent did not engage in unfair laborpractices within the meaning of Section"8(a)(l) 'of theAct.,ORDER'Pursuant to Section 10(c) of the, National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and hereby is, dismissed in its entirety.4 139 NLRB 1516, 1519.